Citation Nr: 0533840	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right wrist disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.  The veteran filed his 
notice of disagreement in April 2004, the RO issued a 
statement of the case in July 2004, and the veteran perfected 
his appeal in later that month.  The veteran also testified 
before the undersigned at an October 2004 video conference 
hearing.

In the veteran's substantive appeal he indicated that he has 
been diagnosed with carpal tunnel syndrome which he believes 
is secondary to his service-connected right wrist disability.  
As this matter has not been developed or certified for appeal 
and is not inextricably intertwined with the issues now 
before the Board, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right wrist is not currently ankylosed.   

2.  The Board most recently denied the veteran's claim of 
entitlement to service connection for a left wrist disability 
in a December 2001 rating decision, on the basis that new and 
material evidence had not been submitted to reopen the 
veteran's claim. 

3.  The evidence of record submitted since December 2001, 
fails to show a current left wrist disability.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5003, 5214, 5215 (2005).

2.  The December 2001 rating decision which denied service 
connection for a left wrist disability is final; new and 
material evidence has not been submitted, and the claim is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156,  20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

The veteran's right wrist disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5215, which is 
assigned for either dorsiflexion of the wrist of less than 15 
degrees or for palmar flexion limited in line with the 
forearm.  

The Board notes that 10 percent is the highest rating 
available for a wrist injury in the absence of evidence of 
ankylosis of the wrist.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  At a VA examination in August 
2004, the veteran had flexion of his wrist to 45 degrees and 
extension to 60 degrees before pain began.  A second 
examination in February 2004 showed a slightly reduced range 
of motion, but the veteran was clearly able to move his right 
wrist.  Therefore, the veteran's right wrist is not 
ankylosed.

Given that no ankylosis has been shown, a higher rating for 
the veteran's right wrist disability is not warranted on a 
schedular basis.  With regards to functional loss due to 
pain, etc., the Board notes while the veteran has complained 
of persistent pain in his right wrist, the examiner at a 
February 2004 VA examination found no tenderness in the 
triangular cartilage area and the veteran was able to pronate 
and supinate easily against resistance.  Furthermore, the 
veteran is already receiving the highest rating for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (holding that remand was not appropriate since the 
veteran was already receiving the maximum disability rating 
available under the appropriate diagnostic code.)  

The veteran asserted in his substantive appeal that he has 
degenerative joint disease (DJD), tendonitis, and 
osteoarthritis, which were not addressed by the March 2004 
rating decision.  The Board notes that DJD, tendonitis, and 
osteoarthritis are all rated under 38 C.F.R. § 4.71a, DC 5003 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Only if that rating 
is noncompensable is a compensable rating considered 
specifically for degenerative arthritis.  In this case, the 
veteran's right wrist, as noted above, was rated for 
limitation of motion under DC 5214 and assigned a 10 percent 
rating.  As such, an additional rating for arthritis is not 
warranted.

The Board has also considered whether a rating for the right 
wrist is warranted based on criteria not specifically defined 
in the rating schedule; however, the evidence in this case 
does not show an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2005).  
Although the veteran testified before the Board that he must 
wear a wrist brace and take occasional breaks from typing, 
the evidence of record does not demonstrate that his right 
wrist disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
While it is undisputed that his right wrist disability has 
had an adverse effect on his employment, it is important to 
note that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that an extraschedular 
evaluation is not warranted.

Accordingly, the veteran's claim is denied

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a left wrist disability was most recently denied by December 
2001 rating decision, which is final.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim for service connection of a left wrist 
disability was initially denied in 1993, as a VA examination 
failed to show a left wrist disability.  Subsequently, the 
veteran has been denied service connection on several 
occasions.  At the time of his most recent final denial in 
December 2001, the evidence of record included veteran's 
service medical records, and reports from VA examinations in 
March 2001 (indicating that the left wrist was normal on 
examination) and August 2001. 

The evidence associated with the claims file since December 
2001 includes a VA examination report from February 2004 
which found no disability of the left wrist, VA treatment 
records which fail to show a left wrist disability, and the 
veteran's testimony before the Board, in which his indicated 
that doctors had not diagnosed him with a left wrist 
disability. 

The new medical evidence fails to detail a left wrist 
disability, and while the veteran testified that he has some 
fatigue or pain in his left wrist, he did not even assert 
that there is actually a left wrist disability that has been 
diagnosed.  The Board notes that in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the new 
evidence is not material in that it fails to show a left 
wrist disability, and therefore it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  Accordingly, new and material evidence 
having not been submitted, the claim of entitlement to 
service connection remains denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via a January 2004 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However he has 
effectively been notified of the need to provide such 
evidence.  The January 2004 letter informed him that 
additional information or evidence was needed and invited him 
to submit it.  In addition, a July 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession, and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained, and the veteran has been provided with several VA 
examinations of his wrists (the reports of which have been 
associated with the claims file).  The veteran also testified 
at a video hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 10 percent for a right wrist disability 
is denied.

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for a left wrist disability is not reopened and this appeal 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


